 F UJD   LJOU   tJLlUJ   J]ZJ.   ‘t(Ub                                                       0   inSt   95   1773
                     Case 1:14-cv-00059-JPB Document 970-1 Filed 05/16/19 Page 1 of 1 PageID #: 11929



 7018 0680 0001 9951 4706
                                             fl
                                             7018 0680 0001 9952 5009
                                                                                      g                  i
                                                                                     7018 0680 0001 9952 1773
 7018 0680 0001 9951 4706                    7r”’ 9 0001 9952 5009                   7018 0580 0001 9952 15




1F                                                                                   1TI
                                                                                                         F
                             j                                  LW_____
7012 0680 0001 9952 1780                     701805800001 9951 4690                  5i5
      CERTIFIED MAlt                              CERTIRED MAlt


 lB
7018 0680 000] 9952 1780
7018 0680 0001 9
                                             7018 0680 0001 9951 4690
                                             7018 0680 0001 9951 4690       -
                                                                                i/
                                                                                Ii
                                                                                       IhilhiI i/I i uI/I hhli
                                                                                      7018 0680 0001 9951
                                                                                      7018 0580 000]
                                                                                                          4713
                                                                                                     9951 471,3



                                                                 91
                                                        II ii    91
                                                        ‘Ii
                                                   4    yip
                                                          q
                                                                 Li
 7018 0680 0001 9951 4720                —
                                               7018 0680 0001 9951 4737         —




 7018 0580 0001 9951 4720
 7018 0580 0001 9951 4720
                                                  LB lIlIl lflhIl Ll hIfl
                                               7018 0680 0001 9951 4737
                                               7018 0680 0001 9951 4737



if
                                                                                                                    I-A
